DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/16/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view of Eckert et al. (U.S Patent 4689199 A).
Regarding claim 1, Advanced Welding discloses a method of operating a DC plasma arc torch using plasma forming gas and an operating voltage power supply (see fig. 1-2, shows a Plasma Arc Gouging (PAC) torch 101 that operates on direct current, and has an orifice gas 104 is introduced into the plenum 106 of constricting nozzle 108, and an arc 116 is formed which is constricted by passing it through the orifice 110 downstream of the electrode 100, as orifice gas 104 passes through the arc 116, it is heated rapidly to a high temperature, expands, page 9, Section: Description of the preferred embodiment; PAC requires a constant-current of drooping volt-ampere characteristic, relatively high-voltage direct-current power supply 103, page 13, 2nd paragraph), wherein the power supply is at least two times the average operating voltage used (to achieve satisfactory arc starting performance, the open circuit voltage of the power supply is about twice the operating voltage [two times the average operating voltage used] of the torch 101, see page 13, 2nd paragraph).
 Advanced Welding does not explicitly disclose the teaching of resulting in more stable operation of the torch including reduced voltage fluctuations and substantially no extinguishing of the arc.
Yuzurihara is in the field of a DC power supplied to a plasma generator utilizing pulse control signal (abstract) and teaches resulting in more stable operation of the torch including reduced voltage fluctuations (which is the phase of the pulse control signal upon restarting is synchronized with the phase of the pulse control signal upon suspending, thereby suppressing output voltage fluctuations in each of the phases in the inverter upon restarting, and further suppressing fluctuations in the voltage to be supplied to the load, see paragraph [0056]; which shows the DC power is supplied assuming the plasma generator as the load, when arc discharge occurs in the plasma generator being the load, supplying of the DC power from the DC power supply device to the plasma generator is suspended, thereby reducing damage to electrodes and substrate, see paragraph [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Yuzurihara to incorporate resulting in more stable operation of the torch including reduced voltage fluctuations into the teaching of Advanced Welding in order to monitor the power supply to reduce damage to electrodes and substrates (see paragraph [0023] by Yuzurihara).
Eckert is in the field of enhance stability based on plasma discharge (see col. 4, lines 10-20) and teaches stable operation include substantially no extinguishing of the arc (it is desirable to add a high frequency, high voltage component to the arc which is particularly useful if AC current is used, and this apparently reduces the tendency of the arc to extinguish every time the voltage passes through zero, increases the stability of the arc and makes initiation of the arc less difficult, see col. 4, lines 26-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Eckert to incorporate stable operation include substantially no extinguishing of the arc into the teaching of Advanced Welding in order to increase stability of the arc (see col. 4, lines 26-33 by Eckert).
Regarding claim 7, Advanced Welding in view of Yuzurihara and Eckert discloses all the limitations of the method of claim 1, and further discloses wherein the plasma forming gas is hydrogen (the recommended plasma gas 104 for all gouging is argon plus 30-40 percent hydrogen and preferably 35-40 percent hydrogen, see page 12, 1st paragraph by Advanced Welding).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view of Eckert et al. (U.S Patent 4689199 A), and Shipulski et al. (U.S Publication No. 20140131324 A1).
Regarding claim 2, Advanced Welding in view of Yuzurihara and Eckert discloses all the limitations of the method of claim 1, except for specifying that wherein the torch is operated in a power regulating mode where the power supply is operated at a given power setpoint, and the power supply adjusts both the output voltage and the current in order to keep the output power at the setpoint.
Shipulski is in the field of plasma arc torch system (abstract) and teaches wherein the torch is operated in a power regulating mode, where the power supply is operated at a given power setpoint (which is the control unit 106 turns the battery pack 104 on or off, provides setpoint information i.e. current and/or power level setpoints, and defines fault conditions and/or set current output, see fig. 1, paragraph [0035]; the power supply 102 is adapted to convert an input power, expressed as a combination of input voltage and input current, to a power level required to operate the plasma arc torch 108, including a required voltage level and/or a required current level, see paragraph [0029]), and the power supply adjusts both the output voltage and the current in order to keep the output power at the setpoint (which is controlling operation of the plasma arc torch includes adjusting an output power supplied by the power supply to the plasma arc torch based on the at least one parameter of the battery, see paragraph [0007]; adjusting the at least one parameter of the battery based on the operation of the plasma arc torch, see paragraph [0011]; the control unit 106 adjusts an output power supplied by the power supply 102 to the plasma arc torch 108 based on the battery data, and the control unit 106 causes the power supply 102 to modify its output power in order to maintain a plasma arc generated by the plasma arc torch 108, see paragraph [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Shipulski to incorporate wherein the torch is operated in a power regulating mode where the power supply is operated at a given power setpoint, and the power supply adjusts both the output  voltage and the current in order to keep the output power at the setpoint into the teaching of Advanced Welding in view of Yuzurihara and Eckert in order to improve battery performance and torch performance by monitoring performance (see paragraph [0034] by Shipulski).
Regarding claim 3, Advanced Welding discloses all the limitations of the method of claim 2, except for specifying that wherein the torch is operated with a current setpoint at which the power supply switches into current regulated mode to keep the arc from extinguishing, and then raises the current setpoint and switches back to power regulated mode once the current is high enough to keep the arc from extinguishing, resulting in substantial elimination of voltage fluctuations and substantial elimination of the arc extinguishing.
Eckert is in the field of enhance stability based on plasma discharge (see col. 4, lines 10-20) and teaches wherein the torch is operated with a current setpoint at which the power supply switches into current regulated mode to keep the arc from extinguishing (it is desirable to add a high frequency, high voltage component to the arc which is particularly useful if AC current is used, and this apparently reduces the tendency of the arc to extinguish every time the voltage passes through zero [switches into current regulated mode to keep the arc from extinguishing], increases the stability of the arc and makes initiation of the arc less difficult, see col. 4, lines 26-33) and then controls the current setpoint and switches back to power regulated mode once the current is high enough to keep the arc from extinguishing (it is desirable to add a high frequency, high voltage component to the arc which is particularly useful if AC current is used, and this apparently reduces the tendency of the arc to extinguish every time the voltage passes through zero [controls the current setpoint and switches back once the current is high enough to keep the arc from extinguishing], increases the stability of the arc and makes initiation of the arc less difficult, see col. 4, lines 26-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Eckert to incorporate wherein the torch is operated with a current setpoint at which the power supply switches into current regulated mode to keep the arc from extinguishing and then controls the current setpoint and switches back to power regulated mode once the current is high enough to keep the arc from extinguishing into the invention of Advanced Welding in order to increase stability of the arc (see col. 4, lines 26-33 by Eckert).
Yuzurihara is in the field of a DC power supplied to a plasma generator utilizing pulse control signal (abstract) and teaches resulting in substantial elimination of voltage fluctuations and substantial elimination of the arc extinguishing (which is the phase of the pulse control signal upon restarting is synchronized with the phase of the pulse control signal upon suspending, thereby suppressing output voltage fluctuations in each of the phases in the inverter upon restarting, and further suppressing fluctuations in the voltage to be supplied to the load, see paragraph [0056]; a DC power supply device provided with a chopper circuit, an inverter, and a voltage conversion circuit, being stable in the startup operation and being able to start and stop the load at high speed, see paragraph [0003]; the DC power is supplied assuming the plasma generator as the load, when arc discharge occurs in the plasma generator being the load, supplying of the DC power from the DC power supply device to the plasma generator is suspended, thereby reducing damage to electrodes and substrate, see paragraph [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Yuzurihara to incorporate resulting in substantial elimination of voltage fluctuations and substantial elimination of the arc extinguishing into the invention of Advanced Welding in order to monitor the power supply to reduce damage to electrodes and substrates (see paragraph [0023] by Yuzurihara).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view of Eckert et al. (U.S Patent 4689199 A), and Herman (U.S Publication No. 20040081862 A1).
Regarding claim 4, Advanced Welding discloses all the limitations of the method of claim 1, except for specifying that wherein the torch includes concentric cylinder electrodes.
Herman is in the field of fuel cells using plasma (abstract) and teaches the torch includes concentric cylinder electrodes (which is the first and second) plasma reactor (48) includes plasma torch, and the first plasma reactor (48) comprises concentric cylinders or electrodes (50), see paragraph [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Herman to incorporate the torch includes concentric cylinder electrodes into the invention of Advanced Welding in view of Yuzurihara and Eckert in order to use plasmas with engine exhaust streams to reduce nitrogen oxides and particulate emissions (see paragraph [0034] by Herman).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view of Eckert et al. (U.S Patent 4689199 A), and Brunet et al. (U.S Publication No. 20020157559 A1).
Regarding claim 5, Advanced Welding discloses all the limitations of the method of claim 2, except for specifying that wherein the power supply has the capability of igniting the torch at a pulse voltage of at least 20 kilovolts.
Brunet is in the field of plasma torch incorporating a reactive ignition tube (abstract) and teaches wherein the power supply has the capability of igniting the torch at a pulse voltage of at least 20 kilovolts (a generator 19 is designed to be able to deliver a power of 10 KJ at 1 mega Joule in the form of pulses at a voltage of 1000 volts to 20 kilo Volts, and a generator is classical, see paragraph [0106]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Brunet to incorporate wherein the power supply has the capability of igniting the torch at a pulse voltage of at least 20 kilovolts into the teaching of Advanced Welding in view of Yuzurihara and Eckert in order to improve mechanical strength thereby improving its reliability (see paragraph [0011] by Brunet).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view of Eckert et al. (U.S Patent 4689199 A), and Deegan et al. (U.S Publication No. 20060107789 A1) .
Regarding claim 6, Advanced Welding discloses all the limitations of the method of claim 4, except for specifying that wherein the electrodes comprise graphite.
Deegan is in the field of plasma arc reactor or production (abstract) and teaches wherein the electrodes comprise graphite (fig.1 shows a first electrode 5 is provided in the form of a cylindrical graphite rod which terminates at an arc tip 6, when desired, the upper portion of the graphite electrode 5 may be replaced with copper, see paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Deegan to incorporate wherein the electrodes comprise graphite into the teaching of Advanced Welding in view of Yuzurihara and Eckert in order to provide advantageous of contacting the first and second electrodes assists in starting the plasma arc (see paragraph [0009] by Deegan).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1).
Regarding claim 8, Advanced Welding discloses an apparatus comprising, a DC plasma torch and an operating voltage power supply (see fig. 1-2, shows a Plasma Arc Gouging (PAC) torch 101 that operates on direct current, and has an orifice gas 104 is introduced into the plenum 106 of constricting nozzle 108, and an arc 116 is formed which is constricted by passing it through the orifice 110 downstream of the electrode 100, as orifice gas 104 passes through the arc 116, it is heated rapidly to a high temperature, expands, see page 9, Section: Description of the preferred embodiment; PAC requires a constant-current of drooping volt-ampere characteristic, relatively high-voltage direct-current power supply 103, see page 13, 2nd paragraph), wherein the power supply is at least two times the average operating voltage used (to achieve satisfactory arc starting performance, the open circuit voltage of the power supply is about twice the operating voltage [two times the average operating voltage used] of the torch 101, see page 13, 2nd paragraph). 
Advanced Welding does not explicitly disclose the teaching of resulting in a more stable operation of the torch.
Yuzurihara is in the field of a DC power supplied to a plasma generator utilizing pulse control signal (abstract) and teaches resulting in a more stable operation of the torch (which is a DC power supply device provided with a chopper circuit, an inverter, and a voltage conversion circuit, being stable in the startup operation and being able to start and stop the load at high speed, see paragraph [0003]; the phase of the pulse control signal upon restarting is synchronized with the phase of the pulse control signal upon suspending, thereby suppressing output voltage fluctuations in each of the phases in the inverter upon restarting, and further suppressing fluctuations in the voltage to be supplied to the load, see paragraph [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Yuzurihara to incorporate resulting in a more stable operation of the torch into the invention of Advanced Welding in order to monitor the power supply to reduce damage to electrodes and substrates (see paragraph [0023] by Yuzurihara).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view of Herman (U.S Publication No. 20040081862 A1).
Regarding claim 9, Advanced Welding discloses all the limitations of the apparatus of claim 8, except for specifying that wherein the torch includes concentric cylinder electrodes.
Herman is in the field of fuel cells using plasma (abstract) and teaches the torch includes concentric cylinder electrodes (which is the first and second) plasma reactor (48) includes plasma torch, and the first plasma reactor (48) comprises concentric cylinders or electrodes (50), see paragraph [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Herman to incorporate the torch includes concentric cylinder electrodes into the teaching of Welding Technologies in view of Yuzurihara using plasmas with engine exhaust streams in order to reduce nitrogen oxides and particulate emissions (see paragraph [0034] by Herman).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view of Brunet et al. (U.S Publication No. 20020157559 A1).
Regarding claim 10, Advanced Welding discloses all the limitations of the apparatus of claim 8 , except for specifying that wherein the power supply has the capability of igniting the torch at a pulse voltage of at least 20 kilovolts.
Brunet is in the field of plasma torch Incorporating a reactive ignition tube (abstract) and teaches wherein the power supply has the capability of igniting the torch at a pulse voltage of at least 20 kilovolts (which is a generator 19 is designed to be able to deliver a power of 10 KJ at 1 mega Joule in the form of pulses at a voltage of 1000 volts to 20 kilo Volts, and a generator is classical, see paragraph [0106]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teachings of Brunet to incorporate wherein the power supply has the capability of igniting the torch at a pulse voltage of at least 20 kilovolts into the invention of Advanced Welding in view of Yuzurihara in order to improve mechanical strength thereby improving its reliability (see paragraph [0011] by Brunet).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view of Harlan (U.S Patent 6188187 B1).
Regarding claim 11, Advanced Welding discloses all the limitations of the apparatus of claim 8 , except for specifying that wherein the power supply contains inductive filters distributed among positive and negative legs of a regulator to prevent conducted emissions caused by the plasma torch and/or ignitor from feeding back into sensitive electronic components.
Harlan is in the field of a control circuit for regulating rotational speed of a DC motor (abstract) and teaches wherein the power supply contains inductive filters distributed among positive and negative legs of a regulator to prevent conducted emissions caused by the plasma torch and/or ignitor from feeding back into sensitive electronic components (which is the regulator 10 includes a positive terminal 11 and a negative terminal 13 for receiving a regulator DC input voltage from a power source, and the PWM voltage regulator 10 includes an input filter capacitor 14, a PWM power transistor 16 that is switched on and off by a PWM modulator 18, a catch diode 20, and an output filter circuit 22 enclosed by dashed lines which includes an output filter inductor 24 and an output filter capacitor 26, see col. 4, lines 5-20; if motor current is reduced in order to reduce motor speed to a low value, the motor torque becomes low, and the means that the motor speed is sensitive to applied load (i.e. back pressure) this sensitivity to back pressure results in large speed deviations from the desired value, see col. 2, lines 12-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Harlan to incorporate wherein the power supply contains inductive filters distributed among positive and negative legs of a regulator to prevent conducted emissions caused by the plasma torch and/or ignitor from feeding back into sensitive electronic components into the invention of Advanced Welding in view of Yuzurihara in order to smooth the rotational speed of the motor (see col. 3, lines 14-18 Harlan).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view of Harlan (U.S Patent 6188187 B1) and Marotta et al. (U.S Publication No. 20070140004 A1).
Regarding claim 12, Advanced Welding discloses all the limitations of the apparatus of claim 11 , except for specifying that the teaching of including filtering elements that causes sensitive electronic components to be exposed to 50% less energy in the form of voltage or current in an instantaneous or cumulative measurement.
Marotta is in the field of sensing devices for sensing a memory (abstract) and teaches including filtering elements that causes sensitive electronic components to be exposed to 50% less energy in the form of voltage or current in an instantaneous or cumulative measurement (which is the reference current is controlled to be less than half of the expected current of an erased memory cell in the second programmed state, further the reference current is controlled to be approximately one order of magnitude less than the expected current of an erased memory cell in the second programmed state, see paraph [0028]; the bit line and the input node 262 are precharged to the precharge potential from the potential node 250 and the word line 132 of the target memory cell 136 is driven, and a reference current is applied to the input node 262 of the sensing device 205 through the reference current path, see paragraph [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Marotta to incorporate including filtering elements that causes sensitive electronic components to be exposed to 50% less energy in the form of voltage or current in an instantaneous or cumulative measurement into the invention of Advanced Welding in view of Yuzurihara and Harlan in order to improve the speed of the sensing device by reducing the time necessary to detect the second logic state (see paragraph [0007] by Marotta).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view Huselstein et al. (U.S Publication No. 20130194840 A1).
Regarding claim 13, Advanced Welding further teaches wherein the power supply contains filtering elements at the output of a chopper regulator (which is the switch mode power supplies utilize high-speed, high-current semiconductors to control the output, and regulates the output of a standard DC power supply, the so-called “chopper” power supply in an inverter-type power supply, see page 14, 2nd paragraph).
Advanced Welding does not explicitly disclose the teaching of a chopper regulator to shunt high frequency energy.
Huselstein is in the field of redundancy structures for voltage sources (see abstract) and teaches chopper regulator to shunt high frequency energy (fig.1 shows a configuration corresponds to that of one or more choppers connected in parallel, see para [0135]; the switches 950, 952, 954, 956 are each formed of the combination of a transistor and a redundancy diode connected in antiparallel in relation to the direction of polarization of the transistor, see paragraph [0237]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Huselstein to incorporate chopper regulator to shunt high frequency energy into the teaching of Advanced Welding in view of Yuzurihara in order to improve the speed of the sensing device by reducing the time necessary to detect the second logic state.
Regarding claim 14, Advanced Welding discloses all the limitations of the apparatus of claim 8, except for specifying that wherein the power supply contains chopper regulators in a parallel configuration to achieve redundancy.
Huselstein is in the field of redundancy structures for voltage sources (see abstract) and teaches chopper regulators in a parallel configuration to achieve redundancy (fig.1 shows a configuration corresponds to that of one or more choppers connected in parallel, see paragraph [0135]; the switches 950, 952, 954, 956 are each formed of the combination of a transistor and a redundancy diode connected in antiparallel in relation to the direction of polarization of the transistor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Huselstein to incorporate chopper regulators in a parallel configuration to achieve redundancy into the invention of Advanced Welding in view of Yuzurihara in order to improve the speed of the sensing device by reducing the time necessary to detect the second logic state.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view of Horie (U.S Patent 3984743 A).
Regarding claim 15, Advanced Welding discloses all the limitations of the apparatus of claim 8, except for specifying that wherein the power supply contains chopper regulators in a series-parallel configuration to allow the use of lower blocking voltages.
Horie is in the field of controlling a direct current motor (abstract) and teaches wherein the power supply contains chopper regulators in a series-parallel configuration to allow the use of lower blocking voltages (for regeneratively braking a direct current motor having an armature and a field coil connected to a direct current power supply, comprising a series circuit composed of the armature and the field coil and a smoothing reactor, a chopper means connected in parallel with the series circuit, a diode inserted between the parallel circuit, see col. 5, lines 1-10). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teaching of Horie to incorporate wherein the power supply contains chopper regulators in a series-parallel configuration to allow the use of lower blocking voltages into the invention of Advanced Welding in view of Yuzurihara in order to controlling apparatus for regeneratively braking a direct current motor.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Advanced Welding Technologies, Inc. (WO 1994008747 A1, hereinafter Advanced Welding) in view of Yuzurihara et al. (U.S Publication No. 20150180346 A1), and further in view of Herman (U.S Publication No. 20040081862 A1), and Deegan et al. (U.S Publication No. 20060107789 A1) .
Regarding claim 16, Advanced Welding discloses all the limitations of the apparatus of claim 9, except for specifying that wherein the electrodes comprise graphite.
Deegan is in the field of plasma arc reactor or production (abstract) and teaches wherein the electrodes comprise graphite (fig.1 shows a first electrode 5 is provided in the form of a cylindrical graphite rod which terminates at an arc tip 6, when desired, the upper portion of the graphite electrode 5 may be replaced with copper, para 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the teaching of Deegan to incorporate wherein the electrodes comprise graphite into the invention of Advanced Welding in view of Yuzurihara and Herman to provide advantageous of contacting the first and second electrodes assists in starting the plasma arc (see paragraph [0009] by Deegan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        06/18/2022